Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 06/02/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) in view of Kume (JP2015195702).
	As to independent claim 1, Klonowwski teaches a rotor assembly (2) for an electric motor of a turbomachine that defines an axis of rotation comprising: a jacket member (see figure 1) that is hollow and that defines an inner radial surface facing inwardly toward the axis of rotation; a magnet member (5) that is received within the jacket member (see figure 1) , the magnet member (5) including an outer radial surface facing outwardly from the axis of rotation; and the inner radial surface of the jacket member (see figure 1) abutting against the outer radial surface of the magnet member (5) to retain the magnet member (5)  in a radial position relative to the axis a shown in figure 1.  

    PNG
    media_image1.png
    539
    520
    media_image1.png
    Greyscale

However Klonowwski teaches the claimed limitation as discussed above except the jacket member made of a sintered composite material having carbon filament and a sintered matrix.
Kume teaches the jacket member (151) made of a sintered composite material having carbon filament and a sintered matrix (see page 4-5), for the advantageous benefit of provide a rotor shaft which inhibits temperature rise of a permanent magnet with a simple structure and is suitable for high-speed operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski by using the jacket member made of a sintered composite material having carbon filament and a sintered matrix, as taught by Powell, to provide a rotor shaft which inhibits temperature rise of a permanent magnet with a simple structure and is suitable for high-speed operation.
As to claim 9/1, Klonowwski teaches wherein the jacket member (see figure 1) is received within a motor stator member (1) of the electric motor for rotation within the motor stator member (1) as shown in figure 1.  
As to independent claim 10, Klonowwski teaches a method of manufacturing a rotor assembly (2) for an electric motor of a turbomachine that defines an axis of rotation comprising: providing a magnet member (5) with an outer radial surface facing outwardly from the axis of rotation; forming a jacket member (see figure 1), the jacket member (see figure 1) being hollow and defining an inner radial surface facing inwardly toward the axis of rotation; and retaining the magnet member (5) within the jacket member (see figure 1) with the inner radial surface abutting the outer radial surface to retain the magnet member (5) in a radial position relative to the axis as shown in figure 1.  
However Klonowwski teaches the claimed limitation as discussed above except forming a jacket member a sintered composite material having carbon filament and a sintered matrix.
Kume teaches the jacket member (151a) forming of a sintered composite material having carbon filament and a sintered matrix (see page 4-5), for the advantageous benefit of providing a rotor shaft which inhibits temperature rise of a permanent magnet with a simple structure and is suitable for high-speed operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski by using the jacket member forming of a sintered composite material having carbon filament and a sintered matrix, as taught by Kume, to provide a rotor shaft which inhibits temperature rise of a permanent magnet with a simple structure and is suitable for high-speed operation.
.
Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) and Kume (JP2015195702) as applied in claim 1 above, and further in view of Girault (5,126,612).
As to claim 2/1, 11/10, Klonowwski in view of Kume teaches jacket member, but Klonowwski in view of Powell doesn’t teaches the claimed limitation as discussed above except wherein the sintered composite material is a carbon-carbon composite material.  
However Girault teaches a ring made (10) of a sintered composite material is a carbon-carbon composite material (column 6, paragraph 1-13), for the advantageous benefit of preserving the integrity of the metallic surfaces of armatures  and cores.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view of Kume by using the sintered composite material is a carbon-carbon composite material, as taught by Girault, to preserve the integrity of the metallic surfaces of armatures and cores.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) and Kume (JP2015195702) as applied in claim 1 above, and further in view of Maeda (JP2006320135).
As to claim 3/1, Klonowwski in view of Kume teaches the claimed limitation as discussed above except wherein the jacket member has a first end and a second end and an axial length measured between the first end and the second end; wherein the inner radial surface has a radius that is continuously constant for a majority of the axial length of the jacket member.  
Maeda teaches wherein the jacket member (17) has a first end and a second end (see figure 1) and an axial length measured between the first end and the second end; wherein the inner radial surface has a radius that is continuously constant for a majority of the axial length of the jacket member (17) as shown in figure 1, for the advantageous benefit of applying a compressive stress in the circumferential direction to the magnets at least during the rotation of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view of Kume by using the jacket member has a first end and a second end and an axial length measured between the first end and the second end; wherein the inner radial surface has a radius that is continuously constant for a majority of the axial length of the jacket member, as taught by Maeda, to apply a compressive stress in the circumferential direction to the magnets at least during the rotation of the rotor.

Claim(s) 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) and Kume (JP2015195702) as applied in claim 1 above, and further in view of Brown (4,930,201).
As to claim 4/1, Klonowwski in view of Kume teaches the claimed limitation as discussed above except wherein the inner radial surface defines an inner radius, wherein the outer radial surface defines an outer radius, and wherein the inner radius is less than the outer radius to define a radial interference fit between the jacket member and the magnet member.  
Brown teaches the inner radial surface defines an inner radius, wherein the outer radial surface defines an outer radius, and wherein the inner radius is less than the outer radius to define a radial interference fit between the jacket member (24) and the magnet member (23) as shown in figure 2, for the advantageous benefit preventing the magnets from being thrown from the hub.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view of Kume by using the inner radial surface defines an inner radius, wherein the outer radial surface defines an outer radius, and wherein the inner radius is less than the outer radius to define a radial interference fit between the jacket member and the magnet member, as taught by Brown, to preventing the magnets from being thrown from the hub.
As to claim 5/1, Klonowwski in view Kume teaches the claimed limitation as discussed above except further comprising an inner member that is received within the jacket member; 20NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G001084 (123.1383US) wherein the magnet member is disposed radially between the jacket member and the inner member with the jacket member and the inner member cooperatively applying a radial compression load to the magnet member.  
However Brown teaches an inner member (22) that is received within the jacket member (24); 20NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G001084 (123.1383US) wherein the magnet member (23) is disposed radially between the jacket member (24) and the inner member (22) with the jacket member (24) and the inner member (22) cooperatively applying a radial compression load to the magnet member(23) as shown in figure 2, for the advantageous benefit  prevents the magnets from being thrown from the hub.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view Kume by using an inner member that is received within the jacket member; 20NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G001084 (123.1383US) wherein the magnet member is disposed radially between the jacket member and the inner member with the jacket member and the inner member cooperatively applying a radial compression load to the magnet member, as taught by Brown, to preventing the magnets from being thrown from the hub.
As to claim 8/1, Klonowwski in view Kume teaches the claimed limitation as discussed above except wherein the jacket member has a first end, a second end, and an axial length measured between the first end and the second end; wherein the jacket member is cylindrical and hollow; wherein the jacket member includes an outer surface; wherein the jacket member defines a wall thickness measured between the inner radial surface and the outer surface; and 21NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G001084 (123.1383US) wherein the wall thickness is constant along a majority of the axial length.  
Brown teaches  wherein the jacket member (24) has a first end, a second end, and an axial length measured between the first end and the second end; wherein the jacket member (24) is cylindrical and hollow; wherein the jacket member (24) includes an outer surface; wherein the jacket member (24) defines a wall thickness measured between the inner radial surface and the outer surface; and 21NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G001084 (123.1383US) wherein the wall thickness is constant along a majority of the axial length as shown in figure 2, for the advantageous benefit  prevents the magnets from being thrown from the hub.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view Kume by using the jacket member has a first end, a second end, and an axial length measured between the first end and the second end; wherein the jacket member is cylindrical and hollow; wherein the jacket member includes an outer surface; wherein the jacket member defines a wall thickness measured between the inner radial surface and the outer surface; and 21NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G001084 (123.1383US) wherein the wall thickness is constant along a majority of the axial length, as taught by Brown, to preventing the magnets from being thrown from the hub.
 Claim(s) 6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) and Kume (JP2015195702) as applied in claim 1 above, and further in view of Garrard et al. (US PG Pub 2018/0069451).
As to claim 6/1, Klonowwski in view of Kume teaches the claimed limitation as discussed above except further comprising a projecting end that is partly received within the jacket member and that projects axially away from the jacket member; wherein the projecting end abuts axially against the magnet member; and wherein the first projecting end and the second projecting end include respective outer diameter surfaces that are flush and even with the outer radial surface of the magnet member and that abut against the inner radial surface of the jacket member.  
Garrard teaches a projecting end (48, 54) that is partly received within the jacket member (100) and that projects axially away from the jacket member (100); wherein the projecting end abuts axially against the magnet member (90); and wherein the first projecting end (48) and the second projecting (54) end include respective outer diameter surfaces that are flush and even with the outer radial surface of the magnet member (90) and that abut against the inner radial surface of the jacket member (100) as shown in figure 4, for the advantageous benefit of providing a magnet contained within the annular cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view of Kume by using a projecting end that is partly received within the jacket member and that projects axially away from the jacket member; wherein the projecting end abuts axially against the magnet member; and wherein the first projecting end and the second projecting end include respective outer diameter surfaces that are flush and even with the outer radial surface of the magnet member and that abut against the inner radial surface of the jacket member, as taught by Garrard et al., to provide a magnet contained within the annular cavity.
As to claim 16/10, Klonowwski in view of Kume teaches the claimed limitation as discussed above except further comprising providing the magnet member axially between a first projecting end and a second projecting end; and further comprising retaining the magnet member and the first and second projecting ends within the jacket member with the first and second projecting ends partly projecting from the jacket member.
Garrard et al. teaches the magnet member (90) axially between a first projecting end (48) and a second projecting end (54); and further comprising retaining the magnet member (90) and the first and second projecting ends (48, 54) within the jacket member (100) with the first and second projecting ends (48, 54) partly projecting from the jacket member (100) as shown in figure 4, for the advantageous benefit of providing a magnet contained within the annular cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view of Kume by using the magnet member axially between a first projecting end and a second projecting end; and further comprising retaining the magnet member and the first and second projecting ends within the jacket member with the first and second projecting ends partly projecting from the jacket member, as taught by Garrard et al., to provide a magnet contained within the annular cavity.
As to claim 17/16, Klonowwski  and Kume in view of Garrard et al. teaches the claimed limitation as discussed above further comprising creating respective outer diameter surfaces of the first projecting end and the second projecting end that are flush and even with the outer radial surface of the magnet member.
However Garrard et al. teaches creating respective outer diameter surfaces of the first projecting end (48) and the second projecting end (54) that are flush and even with the outer radial surface of the magnet member (90) as shown in figure 4, for the advantageous benefit of providing a magnet contained within the annular cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski  and Kume in view of Garrard et al. by using respective outer diameter surfaces of the first projecting end and the second projecting end that are flush and even with the outer radial surface of the magnet member, as taught by Garrard et al., to provide a magnet contained within the annular cavity.
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) and Kume (JP2015195702) as applied in claim 1 above, and further in view of Paweletz (US PG Pub 2019/0238016).
As to claim 7/1, Klonowwski in view of Powell teaches the claimed limitation as discussed above except further comprising a first projecting end, a first spacer, a second projecting end, and a second spacer that are received within the jacket member; wherein the first spacer is disposed axially between the first projecting end and the magnet member; wherein the second spacer is disposed axially between the second projecting end and the magnet member; wherein the first projecting end and the second projecting end project axially from the jacket member; and wherein the first projecting end, the first spacer, the second spacer, and the second projecting end include respective outer diameter surfaces that are flush and even with the outer radial surface of the magnet member and that abut against the inner radial surface of the jacket member.  
However Paweletz teaches a first projecting end (12), a first spacer (14), a second projecting end (13), and a second spacer (15) that are received within the jacket member (16); wherein the first spacer (14) is disposed axially between the first projecting end (12) and the magnet member (5); wherein the second spacer (15) is disposed axially between the second projecting end (13) and the magnet member (5); wherein the first projecting end (12) and the second projecting end (13) project axially from the jacket member (16); and wherein the first projecting end (12), the first spacer (14), the second spacer (15), and the second projecting end (13) include respective outer diameter surfaces that are flush and even with the outer radial surface of the magnet member (5) and that abut against the inner radial surface of the jacket member (5) as shown in figure 1, for the advantageous benefit of inserting the at least one magnetic element into the sleeve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view of Kume by using a first projecting end, a first spacer, a second projecting end, and a second spacer that are received within the jacket member; wherein the first spacer is disposed axially between the first projecting end and the magnet member; wherein the second spacer is disposed axially between the second projecting end and the magnet member; wherein the first projecting end and the second projecting end project axially from the jacket member; and wherein the first projecting end, the first spacer, the second spacer, and the second projecting end include respective outer diameter surfaces that are flush and even with the outer radial surface of the magnet member and that abut against the inner radial surface of the jacket member, as taught by Paweletz, to insert the at least one magnetic element into the sleeve.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klonowwski (CN3062064) and Kume (JP2015195702) as applied in claim 1 above, and further in view of Asai  (JP2020005449).
As to claim 12/10, Klonowwski in view Kume teaches the claimed limitation as discussed above except  wherein forming the jacket member includes laying up the carbon filament and an un-sintered matrix material into a pre-sintered composite structure; and sintering the pre-sintered composite structure to form the sintered composite material.  
However Asai teaches forming the jacket member (41) includes laying up the carbon filament and an un-sintered matrix material into a pre-sintered composite structure; and sintering the pre-sintered composite structure to form the sintered composite material as shown in figure 3, for the advantageous benefit of inhibiting rupture of a cylindrical member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski by using the jacket member includes laying up the carbon filament and an un-sintered matrix material into a pre-sintered composite structure; and sintering the pre-sintered composite structure to form the sintered composite material, as taught by Asai, to inhibit rupture of a cylindrical member.
As to claim 13/12, Klonowwski in view Kume teaches the claimed limitation as discussed above except  further comprising laying up the carbon filament and the un-sintered matrix material to form the pre-sintered composite structure over the magnet member; and wherein sintering the pre-sintered composite structure includes sintering the pre-sintered composite structure while over the magnet member.  
However Asai teaches laying up the carbon filament and the un-sintered matrix material to form the pre-sintered composite structure over the magnet member (21); and wherein sintering the pre-sintered composite structure includes sintering the pre-sintered composite structure while over the magnet member (21) as shown in figure 3, for the advantageous benefit of inhibiting rupture of a cylindrical member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view Powell by laying up the carbon filament and the un-sintered matrix material to form the pre-sintered composite structure over the magnet member; and wherein sintering the pre-sintered composite structure includes sintering the pre-sintered composite structure while over the magnet member, as taught by Asai, to inhibit rupture of a cylindrical member.
As to claim 14/12, Klonowwski in view Kume teaches the claimed limitation as discussed above except  further comprising laying up the carbon filament and the un-sintered matrix material to form the pre-sintered composite structure over a mandrel; and wherein sintering the pre-sintered composite structure includes sintering the pre-sintered composite structure while over the mandrel.  
Asai teaches laying up the carbon filament and the un-sintered matrix material to form the pre-sintered composite structure over a mandrel (see page 3); and wherein sintering the pre-sintered composite structure includes sintering the pre-sintered composite structure while over the mandrel (see page 3), for the advantageous benefit of inhibiting rupture of a cylindrical member
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view Powell by laying up the carbon filament and the un-sintered matrix material to form the pre-sintered composite structure over a mandrel; and wherein sintering the pre-sintered composite structure includes sintering the pre-sintered composite structure while over the mandrel, as taught by Asai, to inhibit rupture of a cylindrical member
As to claim 15/12, Klonowwski in view Kume teaches the claimed limitation as discussed above except  wherein forming the jacket member includes laying up at least one segment of the precure filament in the axial direction along the axis.  
However Asail teaches forming the jacket member (41) includes laying up at least one segment of the precure filament in the axial direction along the axis as shown in figures 3, 5, for the advantageous benefit of inhibiting rupture of a cylindrical member
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Klonowwski in view Powell by forming the jacket member includes laying up at least one segment of the precure filament in the axial direction along the axis, as taught by Asai, to inhibit rupture of a cylindrical member
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Hoeven (DE2014000983) in view of Klonowwski (CN3062064), Carrasco (EP2887502) and Kume (JP2015195702).
As to independent claim 18, Van Der Hoeven teaches a turbomachine (4) comprising: a housing (2) ; a rotating group supported for rotation within the housing about an axis of rotation, the rotating group including a shaft (5) , a wheel (6) mounted on the shaft (5), and a rotor assembly (7) mounted on the shaft (5); an electric motor configured to drive the rotating group in rotation about the axis of rotation as shown in figure 9.
However Van Der Hoeven teaches the claimed limitation as discussed above except wherein the rotor assembly comprises: a jacket member that is hollow and that defines an inner radial surface facing inwardly toward the axis of rotation; the jacket member having a first end, a second end, and an axial length measured between the first end and the second end, the inner radial surface having an inner radius that is continuously constant for a majority of the axial length of the Jacket member, a magnet member that is received within the jacket member, the magnet member including an outer radial surface facing outwardly from the axis of rotation; an inner member that is received within the jacket member, the inner member including an outer core surface that remains substantially constant along an axial length of the inner member, the magnet member being disposed radially between the jacket member and the outer core surface of the inner member with the jacket member and the inner member cooperatively applying a radial compression load to the magnet member, 23NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G00 1084 (123.1 383 US) the jacket member made of a sintered composite material having carbon filament and a sintered organic free carbon matrix; and the inner radial surface of the jacket member abutting against the outer radial surface of the magnet member to retain the magnet member in a radial position relative to the axis. 
 Klonowwski teaches a rotor assembly (2) for an electric motor of a turbomachine that defines an axis of rotation comprising: a jacket member (see figure 1) that is hollow and that defines an inner radial surface facing inwardly toward the axis of rotation; a magnet member (5) that is received within the jacket member (see figure 1) , the magnet member (5) including an outer radial surface facing outwardly from the axis of rotation; and the inner radial surface of the jacket member (see figure 1) abutting against the outer radial surface of the magnet member (5) to retain the magnet member (5)  in a radial position relative to the axis a shown in figure 1, for the advantageous benefit of improving its performance electromagnetic.
Carrasco teaches the jacket member(23) having a first end, a second end, and an axial length measured between the first end and the second end, the inner radial surface having an inner radius that is continuously constant for a majority of the axial length of the Jacket member (23), an inner member (21a) that is received within the jacket member (23), the inner member (21a) including an outer core surface that remains substantially constant along an axial length of the inner member, the magnet member (22) being disposed radially between the jacket member (23) and the outer core surface of the inner member (21a) with the jacket member (23) and the inner member (21a) cooperatively applying a radial compression load to the magnet member (22) as shown in figure 2, for the advantageous benefit of improving the easiness of a manufacturing process, enabling a lower cost and a high serial manufacturing process.
Kume teaches the jacket member (151a) forming of a sintered composite material having carbon filament and a sintered organic free carbon matrix (see page 4-5), for the advantageous benefit of providing a rotor shaft which inhibits temperature rise of a permanent magnet with a simple structure and is suitable for high-speed operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Van Der Hoeven by using the rotor assembly comprises: a jacket member that is hollow and that defines an inner radial surface facing inwardly toward the axis of rotation; a magnet member that is received within the jacket member, the magnet member including an outer radial surface facing outwardly from the axis of rotation; 23NONPROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. G00 1084 (123.1 383 US) the jacket member made of a sintered composite material having carbon filament and a sintered matrix; and the inner radial surface of the jacket member abutting against the outer radial surface of the magnet member to retain the magnet member in a radial position relative to the axis, as taught by Klonowwski, Carrasco  and Kume, to improve its performance electromagnetic, improve the easiness of a manufacturing process, enabling a lower cost and a high serial manufacturing process and provide a rotor shaft which inhibits temperature rise of a permanent magnet with a simple structure and is suitable for high-speed operation.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Der Hoeven (DE2014000983), Klonowwski (CN3062064), Carrasco (EP2887502) and Kume (JP2015195702) as applied in claim 18 above, and further in view of Brown (4,930,201).
As to claim 20/18, Der Hoeven, in view of Klonowwski , Carrasco and Kume teaches the claimed limitation as discussed above except wherein the inner radial surface defines an inner radius, wherein the outer radial surface defines an outer radius, and wherein the inner radius is less than the outer radius to define a radial interference fit between the jacket member and the magnet member.
Brown teaches the inner radial surface defines an inner radius, wherein the outer radial surface defines an outer radius, and wherein the inner radius is less than the outer radius to define a radial interference fit between the jacket member (24) and the magnet member (23) as shown in figure 2, for the advantageous benefit preventing the magnets from being thrown from the hub.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Der Hoeven, Der Hoeven, in view of Klonowwski , Carrasco and Kume by using the inner radial surface defines an inner radius, wherein the outer radial surface defines an outer radius, and wherein the inner radius is less than the outer radius to define a radial interference fit between the jacket member and the magnet member, as taught by Brown, to preventing the magnets from being thrown from the hub.
As to claim 21/18, Der Hoeven, in view of Klonowwski , Carrasco and Kume teaches the claimed limitation as discussed above except wherein the outer core surface includes at least one flat side.
However Carrasco teaches the outer core surface includes at least one flat side as shown in figure 2, for the advantageous benefit of improving the easiness of a manufacturing process, enabling a lower cost and a high serial manufacturing process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Der Hoeven, Der Hoeven, in view of Klonowwski , Carrasco and Kume by using the outer core surface includes at least one flat side, as taught by Carrasco, to improving the easiness of a manufacturing process, enabling a lower cost and a high serial manufacturing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	July 6, 2022